Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 1 of 6

AO 451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in AnotherDistrict


                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                                 District of Delaware

                    DISH Network L.L.C.                                       )
                            Plaintiff                                         )
                                v.                                            )               Civil Action 'No. 1 :19-cv-01262- RGA,
               Serverlogy Corporation et al.                                 J
                           Defendant                                          )


        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certifY that the attached judgment is a copy of a judgment entered by this court on (date) _ _0_2_10_3_1_20_2_1_ _

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one wa,sJ~\ed, it is no longer



p~~ng           APR 0 9 2021                                                                          E?f;~~~"~~~~;
                                                                                              CLERK OF-COURT/~'·>-'~--.~-: . '/
                                                                                                        . < _;L_, :::;;_;;. r.-:: ;:-;:
                                                                                                      ~- ~
                                                                                                      i·····      -~                 .,r.:;.. ·.·.-~
                                                                                                tf1    .· ~~- ~- .•. I-=~_
                                                                                                                        ~~~'I"·_. ;_f:o---/·
                                                                                                        _.~ r . - ~-?~" -- ~~,~

                                                                                                        ~fo~~~-k
                                                                                                          :.. '> )\ :--.  ~          -~-=:::--
                                                                                                                     '~   - - -,"""',_ -
Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 2 of 6
     Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 1 of 5 PageiD #: 1018
 -.


                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

      DISH NETWORK L.L.C.,                            )
                                                      )
                            Plaintiff,                )
             v.                                       )
                                                      )    C.A. No. 19-1262 (RGA)
      SERVERLOGY CORPORATION,                         )
      AHMAD AL SHAIDviAN and DOES 2-5,                )
      individually and together d/b/a East IPTV,      )
                                                      )
                            Defendants.               )


                       FINAL JUDGMENT AND PERMANENT INJUNCTION

                     This matter came before the Court on the Motion for Default Judgment filed by

      _.fllaintiff DISH Network L.L.C. ("DISH") against Defendants Ahmad Al Shahman ("Shahman")

      and Serverlogy Corporation ("Serverlogy").

                     Having considered the submissions m support of DISH's Motion, and the

      pleadings on file, the Court grants the Motion and finds:

                     DISH owns copyrights in the works that air cin the following channels:

      AI Arabiya, AI Hayah 1, AI Jazeera Arabic News, AI Jazeera Mubasher, ART Cima, CBC, CBC

      Drama, Dream 2, Future TV, Hekayat, LBC, LDC, MBCJ, MBC Drama, MBC Kids (a/kla

      MBC3), MBC Masr, and Melody Classic (collectively, the "Protected Channels").

                     Shahman owns and operates the East IPTV streaming television service. Shaman

      profits by selling East set-top boxes and subscription renewals that provide access to the East

      service including the Protected Channels.        Shahman, without authorization from DISH,

      transmitted the Protected Channels and the copyrighted works that air on those channels to users

      of his East set-top boxes and subscription renewals in the United States. In doing so, Shahman
Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 3 of 6
     Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 2 of 5 PageiD #: 1019




     directly infringed DISH's exclusive rights to distribute and publicly perform the works that air

     on the Protected Channels.

                   Serverlogy is a content delivery network ("CDN"), operated by Shahman, that

     profited by providing services and computer servers knowingly used by Shahman to transmit the

     Protected Channels on the East service.     Serverlogy is ineligible for the Digital Millennium

     Copyright Act ("DMCA") safe harbor because it failed to appoint an agent for receiving

     copyright infringement notices, failed to respond expeditiously to remove or disable access to the

     Protected Channels, and failed to adopt and reasonably implement a policy that provides the

     termination of subscribers who are repeat infringers.      Serverlogy refused to take reasonable

     measures to stop Shahman from using Serverlogy's services and servers to infringe DISH's

     copyrights despite receiving 10 notices of infringement, and permitted the infringement to

     continue for more than a year, including two months after Serverlogy was served with the

     complaint in this action.    Serverlogy materially contributed to and is vicariously liable for

     Shahman's direct copyright infringement.

                   Judgment is hereby directed to be entered against Shahman on Count I of DISH's

     complaint for direct copyright infringement, and against Serverlogy on Counts II-III of DISH's

     complaint for contributory and vicarious copyright infringement.

                   Based on these findings, the Court Orders:

                    1.     DISH Network L.L.C. shall have judgment against Ahmad AI Shahman in

     the total amount of $2,100,000, and judgment against Serverlogy Corporation in the amount of

     $600,000, with interest on these principal amounts according to the statutory rate pursuant to

     28 U.S.C. § 1961 (a). These amounts consist of $150,000 for each of the registered, copyrighted




                                                    2
Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 4 of 6
     Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 3 of 5 PageiD #: 1020




      works that DISH owns and that each Defendant willfully and maliciously infringed by

      transmitting without authorization on the East service;

                     2.     Defendants and any of their officers, agents, servants, employees,

      attorneys, or other persons, including all dealers, distributors, and retailers of East set-top boxes

      and subscription renewals, acting in active concert or participation with any of the foregoing that

      receives actual notice of the Order, are permanently enjoined from:

                             a.     transmitting, streaming, distributing, or publicly performing in the

      United States, with any East set-top box, subscription renewal, CON, or any other device,

      application, service, or process, any of the Protected Channels or any of the programming that

      comprises any of the Protected Channels;

                             b.     distributing, selling, providing, or promoting any product or

      service in the United States, including any East set-top box, subscription renewal, or CON, that

      comprises the whole or part of a network or service for the distribution and public performance

      of the Protected Channels or any of the programming that comprises any of the Protected

      Channels;

                             c.     advertising, displaying, or marketing any East set-top box,

      subscription renewal, CON, or service in connection with the Protected Channels or the

      programming that comprises the Protected Channels; and

                             d.     inducing, contributing to, or financially benefitting from another's

     conduct that is prohibited by a-c above.

                     3.     Nbtl ~ari'te~idiflg wry fclln_'l ef electronic SWtage,       CLII'l'tpUter ser~


      ~sting, -File hest:ing E~ata een:t:er ana eelee:!l:tion, primary 'ar'.:d bm:kup §torage,- ~/


                                                       3
Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 5 of 6
     Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 4 of 5 PageiD #: 1021
.   '




        ~ti~n, CuN_!N\!S·~tinilziatidJ:J, Vfel)sita/aat:d· secrirey),. ftt!kverusifig

        {i:rfeki~ba.see-~iri~), Miti s~s1a1 meQift seiV rees used ill' e{Jilftec·livlt Witho.

        tmjl       ef&R.~aeth·~e~emei:l' u~liieP,P~?.grapb 2, and whO recevie aernal nQtjce o~:tkis Orde~

        ~io~iding S:tltll1
               .   .     .   ..      ~.
                                             serviees ift~¢e#ss
                                                          •       .~
                                                                       t?JitH ~ufJtf rtre acthitics .. ~t~iJ:ttt~ntk;..
                                                                       .   .      '    .              .    ~-   ..   "   ~   .   .   . 1




        ~agr~h g~ m$idc~~:~ttl ~3                    not limiti:(f tO~' K:tibw~sa;r ~etd; qist!bling H: ad~·
        W.66,l4fl?~~·~l!~g·lli adG;eiScs'·S?.f~Q,j6;6tl aitd giJ:ib.;:n5.lpl; Plex$~




        . , . t:li6? ha;'9e M~ .~i~ M:S 'ani ~HB ier,Tg~.ti bei~tf             HS@Q   in   (:Qpn~tio;p· 3~rjth           any ofJbeo

        ~edVities enjein~iil.ut~~rttl'l' 2.;;.;..



        llfid any o.thet tegi~tries and r~gistrars       ;!Je;·   domai11 names Eastiptv,com;. liar;trtre.d:itl.. e~

        Serverlogy;com, Globalflarenetwork.com, .Iptvupdate.com,                 ~·rm~eg-t~~~ap't~~t-oq~ .
                                               .l'l.  .
        within 48 hours of receiving this ·Order, shall (i) make the ·\\'ebsites and· any .other coptelit loeated.

        at the domain names inacCessible to the public; (ii)' .inm'sfer .ihe .domain names to, PI:SH~

        indud~ng changing .the. registrar of,record to the registrar selected by DISH ·at DISH's reasonable

        expense; and (iii) after the transfer,    teenable. the· domain    n~es so that DISH              may· fully control
        and use·the domain        names.
                             5.     Registries and registrars shall. disabie·    all .future    domain names used by

        Defendants (a) in tlie course of transmitting the Protected Chp.nnels on the East service. in tlie




                                                              4
Case 0:21-mc-60838-WPD Document 1 Entered on FLSD Docket 04/19/2021 Page 6 of 6
     Case 1:19-cv-01262-RGA Document 63 Filed 02/03/21 Page 5 of 5 PageiD #: 1022




      United States, or (b) to distribute, provide, sell, or promote the East service in the United States,

      by making the websites and any other content located at the domain names inaccessible to the

      public within 48 hours of receiving this Order and a declaration from DISH or its agent stating

      that the domain names are being used in such a manner.          Such domain names shall remain

     disabled so that the websites and content located at the domain names are inaccessible to the

      public until further order of this Court, or until DISH provides written notice to the registry or

      registrar that the domain names shall be reenabled.

                     6.      Violation of this Order shall subject Defendants and all other persons

      bound by this Order to all applicable penalties, including contempt of Court.

                     7.      The Court shall retain jurisdiction over this action for the purpose of

      enforcing this final judgment and permanent injunction.




                                                                                                              ' ..




                                                       5
